 
 
I 
111th CONGRESS
2d Session
H. R. 4921 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2010 
Mr. Minnick (for himself, Ms. Herseth Sandlin, Mr. Matheson, Mr. Shuler, Mr. Boyd, Mr. Tanner, Mr. Ross, Mr. Cardoza, Mr. Cooper, Ms. Markey of Colorado, Mr. Childers, Mr. Pomeroy, Mr. Costa, Mr. Boren, Mr. Barrow, Mr. Bright, Ms. Giffords, Mr. Davis of Tennessee, Mr. Kratovil, Mr. Murphy of New York, Mr. Nye, Mr. Baca, Mr. Peterson, Mr. Bishop of Georgia, Mr. Patrick J. Murphy of Pennsylvania, Mr. Schrader, Mr. Cuellar, Mr. McIntyre, and Mr. Peters) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish procedures for the expedited consideration by Congress of certain proposals by the President to rescind amounts of budget authority. 
 
 
1.Short titleThis Act may be cited as the Budget Enforcement Legislative Tool Act of 2010. 
2.Expedited consideration of certain proposed rescissions 
(a)In GeneralPart B of title X of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) is amended by redesignating sections 1013 through 1017 as sections 1014 through 1018, respectively, and inserting after section 1012 the following new section: 
 
1013.Expedited consideration of certain proposed rescissions 
(a)Proposed Rescission of Discretionary Budget AuthorityIn addition to the method of rescinding discretionary budget authority specified in section 1012, the President may propose, at the time and in the manner provided in subsection (b), the rescission of any discretionary budget authority provided in an appropriations Act. Funds made available for obligation under this procedure may not be proposed for rescission again under this section or section 1012. 
(b)Transmittal of Special Message 
(1)Not later than 3 days after the date of enactment of an appropriations Act subject to rescission under this section, the President may transmit to Congress a special message proposing to rescind amounts of discretionary budget authority provided in that Act and include with that special message a draft bill or joint resolution that, if enacted, would only rescind that discretionary budget authority. 
(2)In the case of an Act that includes accounts within the jurisdiction of more than one subcommittee of the Committee on Appropriations, the President in proposing to rescind discretionary budget authority under this section shall send a separate special message and accompanying draft bill or joint resolution for accounts within the jurisdiction of each such subcommittee. 
(3)Each special message shall specify, with respect to the discretionary budget authority proposed to be rescinded, the matters referred to in paragraphs (1) through (5) of section 1012(a). 
(c)Limitation on Amounts Subject to Rescission 
(1)The amount of discretionary budget authority which the President may propose to rescind in a special message under this section for a particular program, project, or activity for a fiscal year may not exceed 25 percent of the amount appropriated for that program, project, or activity in that Act. 
(2)The limitation contained in paragraph (1) shall only apply to a program, project, or activity that is authorized by law. 
(d)Procedures for Expedited Consideration 
(1) 
(A)Before the close of the second day of continuous session of the applicable House after the date of receipt of a special message transmitted to Congress under subsection (b), the majority leader or minority leader of the House of Congress in which the Act involved originated shall introduce (by request) the draft bill or joint resolution accompanying that special message. If the bill or joint resolution is not introduced as provided in the preceding sentence, then, on the third day of continuous session of that House after the date of receipt of that special message, any Member of that House may introduce the bill or joint resolution. 
(B)The bill or joint resolution shall be referred to the Committee on Appropriations of that House. The committee shall report the bill or joint resolution without substantive revision and with or without recommendation. The bill or joint resolution shall be reported not later than the seventh day of continuous session of that House after the date of receipt of that special message. If the Committee on Appropriations fails to report the bill or joint resolution within that period, that committee shall be automatically discharged from consideration of the bill or joint resolution, and the bill or joint resolution shall be placed on the appropriate calendar. 
(C)A vote on final passage of the bill or joint resolution shall be taken in that House on or before the close of the 10th calendar day of continuous session of that House after the date of the introduction of the bill or joint resolution in that House. If the bill or joint resolution is agreed to, the Clerk of the House of Representatives (in the case of a bill or joint resolution agreed to in the House of Representatives) or the Secretary of the Senate (in the case of a bill or joint resolution agreed to in the Senate) shall cause the bill or joint resolution to be engrossed, certified, and transmitted to the other House of Congress on the same calendar day on which the bill or joint resolution is agreed to. 
(2) 
(A)A bill or joint resolution transmitted to the House of Representatives or the Senate pursuant to paragraph (1)(C) shall be referred to the Committee on Appropriations of that House. The committee shall report the bill or joint resolution without substantive revision and with or without recommendation. The bill or joint resolution shall be reported not later than the seventh day of continuous session of that House after it receives the bill or joint resolution. A committee failing to report the bill or joint resolution within such period shall be automatically discharged from consideration of the bill or joint resolution, and the bill or joint resolution shall be placed upon the appropriate calendar. 
(B)A vote on final passage of a bill or joint resolution transmitted to that House shall be taken on or before the close of the 10th calendar day of continuous session of that House after the date on which the bill or joint resolution is transmitted. If the bill or joint resolution is agreed to in that House, the Clerk of the House of Representatives (in the case of a bill or joint resolution agreed to in the House of Representatives) or the Secretary of the Senate (in the case of a bill or joint resolution agreed to in the Senate) shall cause the engrossed bill or joint resolution to be returned to the House in which the bill or joint resolution originated. 
(3) 
(A)A motion in the House of Representatives to proceed to the consideration of a bill or joint resolution under this section shall be highly privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to. 
(B)Debate in the House of Representatives on a bill or joint resolution under this section shall not exceed 4 hours, which shall be divided equally between those favoring and those opposing the bill or joint resolution. A motion further to limit debate shall not be debatable. It shall not be in order to move to recommit a bill or joint resolution under this section or to move to reconsider the vote by which the bill or joint resolution is agreed to or disagreed to. 
(C)Appeals from decisions of the Chair relating to the application of the Rules of the House of Representatives to the procedure relating to a bill or joint resolution under this section shall be decided without debate. 
(D)Except to the extent specifically provided in the preceding provisions of this subsection, consideration of a bill or joint resolution under this section shall be governed by the Rules of the House of Representatives. 
(4) 
(A)A motion in the Senate to proceed to the consideration of a bill or joint resolution under this section shall be privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to. 
(B)Debate in the Senate on a bill or joint resolution under this section, and all debatable motions and appeals in connection therewith, shall not exceed 10 hours. The time shall be equally divided between, and controlled by, the majority leader and the minority leader or their designees. 
(C)Debate in the Senate on any debatable motion or appeal in connection with a bill or joint resolution under this section shall be limited to not more than 1 hour, to be equally divided between, and controlled by, the mover and the manager of the bill or joint resolution, except that in the event the manager of the bill or joint resolution is in favor of any such motion or appeal, the time in opposition thereto, shall be controlled by the minority leader or his designee. Such leaders, or either of them, may, from time under their control on the passage of a bill or joint resolution, allot additional time to any Senator during the consideration of any debatable motion or appeal. 
(D)A motion in the Senate to further limit debate on a bill or joint resolution under this section is not debatable. A motion to recommit a bill or joint resolution under this section is not in order. 
(e)Amendments ProhibitedNo amendment to a bill or joint resolution considered under this section shall be in order in either the House of Representatives or the Senate. No motion to suspend the application of this subsection shall be in order in either House, nor shall it be in order in either House to suspend the application of this subsection by unanimous consent. 
(f)Requirement To Make Available for ObligationAny amount of discretionary budget authority proposed to be rescinded in a special message transmitted to Congress under subsection (b) shall be made available for obligation on the day after the date on which either House defeats the bill or joint resolution transmitted with that special message. 
(g)DefinitionsFor purposes of this section— 
(1)continuity of a session of either House of Congress shall be considered as broken only by an adjournment of that House sine die, and the days on which that House is not in session because of an adjournment of more than 3 days to a date certain shall be excluded in the computation of any period; and 
(2)the term discretionary budget authority means the dollar amount of discretionary budget authority and obligation limitations— 
(A)specified in an appropriation law, or the dollar amount of budget authority required to be allocated by a specific proviso in an appropriation law for which a specific dollar figure was not included; 
(B)represented separately in any table, chart, or explanatory text included in the statement of managers or the governing committee report accompanying such law; 
(C)required to be allocated for a specific program, project, or activity in a law (other than an appropriation law) that mandates obligations from or within accounts, programs, projects, or activities for which budget authority or an obligation limitation is provided in an appropriation law; 
(D)represented by the product of the estimated procurement cost and the total quantity of items specified in an appropriation law or included in the statement of managers or the governing committee report accompanying such law; or 
(E)represented by the product of the estimated procurement cost and the total quantity of items required to be provided in a law (other than an appropriation law) that mandates obligations from accounts, programs, projects, or activities for which dollar amount of discretionary budget authority or an obligation limitation is provided in an appropriation law.. 
(b)Exercise of Rulemaking PowersSection 904 of such Act (2 U.S.C. 621 note) is amended— 
(1)by striking and 1017 in subsection (a) and inserting 1013, and 1018; and 
(2)by striking section 1017 in subsection (d) and inserting sections 1013 and 1018. 
(c)Conforming Amendments 
(1)Section 1011 of such Act (2 U.S.C. 682(5)) is amended— 
(A)in paragraph (4), by striking 1013 and inserting 1014; and 
(B)in paragraph (5)— 
(i)by striking 1016 and inserting 1017; and 
(ii)by striking 1017(b)(1) and inserting 1018(b)(1). 
(2)Section 1015 of such Act (2 U.S.C. 685) (as redesignated by subsection (a)) is amended— 
(A)by striking 1012 or 1013 each place it appears and inserting 1012, 1013, or 1014; 
(B)in subsection (b)(1), by striking 1012 and inserting 1012 or 1013; 
(C)in subsection (b)(2), by striking 1013 and inserting 1014; and 
(D)in subsection (e)(2)— 
(i)by striking and at the end of subparagraph (A); 
(ii)by redesignating subparagraph (B) as subparagraph (C); 
(iii)by striking 1013 in subparagraph (C) (as so redesignated) and inserting 1014; and 
(iv)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)he has transmitted a special message under section 1013 with respect to a proposed rescission; and. 
(3)Section 1016 of such Act (2 U.S.C. 686) (as redesignated by subsection (a)) is amended by striking 1012 or 1013 each place it appears and inserting 1012, 1013, or 1014. 
(d)Clerical AmendmentsThe table of sections for subpart B of title X of such Act is amended— 
(1)by redesignating the items relating to sections 1013 through 1017 as items relating to sections 1014 through 1018; and 
(2)by inserting after the item relating to section 1012 the following new item: 
 
 
Sec. 1013. Expedited consideration of certain proposed rescissions.. 
(e)ApplicationSection 1013 of the Congressional Budget and Impoundment Control Act of 1974 (as added by subsection (a)) shall apply to amounts of discretionary budget authority provided by appropriation Acts (as defined in subsection (g)(2) of such section) that are enacted after the date of the enactment of this Act. 
3.TerminationThe authority provided by section 1013 of the Congressional Budget and Impoundment Control Act of 1974 (as added by section 2) shall terminate effective on the date in 2012 on which the Congress adjourns sine die. 
 
